 1                                                                     JS-6
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10
11   INTERNATIONAL AERO                    )   Case No. 2:18-cv-03047 AB (SKx)
     PRODUCTS LLC,                         )   Consol: 2:18-cv-10576 AB (SKx)
12                                         )
                Plaintiff,                 )
13                                         )   [PROPOSED] ORDER GRANTING
                                           )   STIPULATION FOR THE
14        vs.                              )   DISMISSAL OF BOTH
                                           )   CONSOLIDATED ACTIONS
15                                         )
     AERO ADVANCED PAINT                   )
16   TECHNOLOGY, INC.,                     )   Trial Date: July 21, 2020
                                           )   Time:       8:30 a.m.
17              Defendant.                 )   Court:
                                           )     The Hon. André Birotte Jr.
18                                         )     350 West First Street
                                           )     Courtroom 7B
19                                         )     Los Angeles, CA 90012
                                           )
20                                         )
21
22
23
24        Having read the stipulation of the parties requesting the dismissal of both
25 cases in the consolidated action, and finding good cause therefor, the Court
26 HEREBY GRANTS the parties’ stipulation as follows:
27
28
                                                                                               1            (1)   The Court dismisses with prejudice International Aero
                                                                                               2                  Products’ claims;
                                                                                               3            (2)   The Court dismisses with prejudice Aero Advanced’s
                                                                                               4                  claims; and
                                                                                               5            (3)   The Court shall retain jurisdiction over this matter for
                                                                                               6                  purposes of interpreting and enforcing the Agreement, if
                                                                                               7                  necessary.
                                                                                               8
                                                                                               9 IT IS SO ORDERED.
                                                                   Facsimile: (310) 394-4477




                                                                                               10
                                                                                               11 Dated: March ___,
                                                                                                               25 2020                ________________________________
                                                                                                                                      The Hon. André Birotte Jr.
                                             Los Angeles, California 90025
CISLO & THOMAS LLP




                                                                                               12
                                                12100 Wilshire Boulevard




                                                                                                                                      United States District Court Judge
              Attorneys at Law


                                                     www.cislo.com




                                                                                               13
                                                       SUITE 1700




                                                                                               14
                                                                                               15
                             Telephone: (310) 451-0647




                                                                                               16
                                                                                               17
                                                                                               18
                                                                                               19
                                                                                               20
                                                                                               21
                                                                                               22
                                                                                               23
                                                                                               24
                                                                                               25
                                                                                               26
                                                                                               27
                                                                                               28

                                                                                                                                        2
